     Case 2:19-cr-00111-WFN     ECF No. 910   filed 03/02/21   PageID.5942 Page 1 of 2




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Caitlin Baunsgard
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
 7
                         UNITED STATES DISTRICT COURT
 8                  FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                                2:19-CR-00111-WFN-3
11                     Plaintiff,
                                                 UNITED STATES’
12         vs.                                   RESPONSE TO DEFENDANT’S
13                                               MOTION TO SUPPRESS
     PATRICK ELLIOTT PEARSON,
14
15                     Defendant.

16
17         Plaintiff, United States of America, by and through William D. Hyslop, United
18 States Attorney, for the Eastern District of Washington, and Caitlin Baunsgard,
19 Assistant United States Attorney for the Eastern District of Washington, respectfully
20 submits the following response to Defendant’s Motion to Suppress Evidence.
21         The United States submitted a response to the Defendant’s Motion to Suppress
22 on March 1, 2021. The Court’s electronic filing system was undergoing maintenance
23 and the United States was not able to file its response electronically. The United
24 States emailed its response to the Court and defense counsel on that date.
25        Since that time, the United States has completed additional due diligence and
26 consulted with additional agents. There now appears to be a lack of clarity on the
27 nature and scope of the partial invocation of the Defendant’s Miranda rights on July
28
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO SUPPRESS - 1
     Case 2:19-cr-00111-WFN      ECF No. 910    filed 03/02/21   PageID.5943 Page 2 of 2




     24, 2019. Erring on the side of protecting the Defendant’s rights, the United States
 1
     will not seek to introduce in its case-in-chief any statements made by the Defendant
 2
     during his time in hospital (i.e. the subject of the Defendant’s instant motion). The
 3
     United States seeks to withdraw its response to the Defendant’s motion to suppress
 4
     submitted on March 1, 2021.
 5
                                        CONCLUSION
 6
           Based on the foregoing, the United States submits the Defendant’s motion is
 7
 8 moot, as the United States will not seek to admit this evidence in its case-in-chief.
 9       Dated: March 2, 2021.

10                                               William D. Hyslop
                                                 United States Attorney
11
12                                               s/ Caitlin Baunsgard
                                                 Caitlin Baunsgard
13                                               Assistant United States Attorney
14
15                              CERTIFICATE OF SERVICE
16         I hereby certify that on March 2, 2021, I electronically filed the foregoing with
17 the Clerk of the Court using the CM/ECF system which will send notification of such
18 filing to the following:
19
20 Dave Partovi
21
22                                                 s/ Caitlin Baunsgard
23                                                 Caitlin Baunsgard
                                                   Assistant United States Attorney
24
25
26
27
28
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO SUPPRESS - 2
